Johnston, C. J.
(dissenting): I am unable to concur in the judgment that the plaintiff was not entitled to foreclose the mortgage which he held. It has been the rule in Kansas from the beginning that the note and mortgage may be sued on separately and it may be found unnecessary to foreclose the mortgage. The court has recognized that the suit on the note is one of law to be tried by a jury, but the foreclosure of the mortgage is one in equity and must be foreclosed by the court. Because the mortgage is an incident of the note it has been held that it in fact may be held to constitute a part of the cause of action on the note and the two tried together, and most of the mortgages are so foreclosed. (Andrews v. Alcorn, 13 Kan. 351.) In the early case of Lichty v. McMartin, 11 Kan. 565, the debt was held to be the primary obligation, and the holder had the right to sue on the note alone in this state. It was said that the action on the note is transitory and the foreclosure in the same action is local, and must be brought in the county and state where the property is situated. The holder has the option whether he will sue on the notes alone or sue on both together. Since that time it has been the practice under our law to sue on them separately, first on the debt and later on the mortgage, and recover on each, if brought within the limitations.
In Hunt v. Bowman, 62 Kan. 448, 68 Pac. 747, it was held that the holder of the note might sue on the note alone, obtain judgment and sell the property mortgaged under a general execution. In Rossiter v. Merriman, 80 .Kan. 739, 104 Pac. 858, it was decided that the creditor holding the note secured by a mortgage had the right to a judgment on the note alone without releasing the mortgage or waiving his right to foreclose. That when the notes are reduced to judgment the form of the debt is changed, but the merger does not destroy the debt nor extinguish the lien. After the merger the judgment is evidence of the debt secured by the mortgage, and a proceeding to foreclose the mortgage should be founded on the judgment rather than on the original note.
See, also, the annotation in the Rossiter case in 24 L. R. A., n. s., 1095. The doctrine was cited and approved in Overlander v. Overlander, 125 Kan. 386, 392, 265 Pac. 46. In the recent case of Farmers & Bankers Life Ins. Co. v. Brown, ante, p. 458, 36 P. 2d 960, involving the same doctrine which led the district court to authorize the foreclosure of the mortgage, and holding that it was within the general rule that has prevailed in the state, the proceeding was authorized.
*732The defendant practically concedes this to be the rule where the court has eliminated the mortgage from the petition. The plaintiff first asked for the foreclosure of the mortgage in the petition. The defendants defaulted and did not plead nor appear in the case. When it came up for trial the plaintiff did state that he did not desire to obtain a judgment of foreclosure, and no evidence was offered necessary to the foreclosure of the mortgage and there was no request for anything more than a recovery of a judgment on the note. The court granted this request and gave judgment on the notes alone. This was the equivalent of a striking of the mortgage from the petition. It was subject to a general execution which was issued and levied on property in Sheridan county which only brought $500 and this was credited on the judgment, and the sale of the Sheridan county property was confirmed. There was no equitable reason to deny confirmation and we see no reason why the mortgage cannot be foreclosed to pay what still remained due on the debt. No fraud was shown in the separation of the note and mortgage, and no inequity to the defendants appears.
I therefore think the rule which has been applied for a lifetime in Kansas is applicable here, and for that reason I am compelled to dissent.
Burch, J., joins in this dissent.